Exhibit 24(b)(9): Opinion and Consent of Counsel VOYA LETTERHEAD LAW DEPARTMENT / PRODUCT FILING UNIT ONE ORANGE WAY, C2S WINDSOR, CT 06095-4774 CHRISTOPHER MADIN SENIOR ASSOCIATE COUNSEL PHONE: (860) 580-2800 | EMAIL: CHRISTOPHER.MADIN@VOYA.COM April 18, 2017 BY EDGARLINK U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Voya Insurance and Annuity Company and its Separate Account B Post-Effective Amendment No. 52 to Registration Statement on Form N-4 Prospectus Title: Voya GoldenSelect DVA Plus® File Nos.: 033-59261 and 811-05626 Ladies and Gentlemen: The undersigned serves as counsel to Voya Insurance and Annuity Company, an Iowa life insurance company (the “Company”).
